Citation Nr: 1023694	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD) from August 26, 2003, to April 19, 2007.  

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from April 19, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Veteran was granted service connection for prostate 
cancer in December 1996.  He was awarded a 100 percent 
disability rating at that time.  The RO issued a rating 
decision that proposed to reduce his 100 percent rating to 30 
percent in June 2004.  The same rating decision granted 
service connection for erectile dysfunction and assigned a 
noncompensable disability rating for that disability.  The 
Veteran disagreed with the noncompensable disability rating 
for his erectile dysfunction in June 2004.  

The RO issued a rating decision that increased the disability 
rating for the Veteran's erectile dysfunction to 20 percent 
in September 2005.  The same rating decision effected the 
proposed reduction of the Veteran's 100 percent rating for 
prostate cancer.  He was assigned a 30 percent rating 
effective from December 1, 2005.

The Veteran disagreed with the 20 percent rating for his 
erectile dysfunction and the reduction of his prostate cancer 
rating in October 2005.  No statement of the case (SOC) was 
issued at that time.

The Veteran withdrew his notice of disagreement (NOD) 
regarding the 20 percent rating for his erectile dysfunction 
disability in November 2006.  See 38 C.F.R. § 20.204 (2009).  
The Veteran did not express any further intention to 
reinstate his NOD for this issue.  Thus, the issue is not in 
appellate status.

The RO also did not issue a SOC in regard to the Veteran's 
challenge of the reduction of his rating for prostate cancer.  
Rather, the RO issued a rating decision in March 2007 wherein 
the RO determined that it was clear and unmistakable error to 
have reduced the prostate cancer rating in September 2005.  
Thus, the Veteran's 100 percent rating was restored effective 
as of December 1, 2005.  

The RO issued a second rating decision, also in March 2007, 
that was a new proposed reduction of the Veteran's rating for 
prostate cancer.  The RO then effected the proposed reduction 
in August 2007.  The disability rating was reduced from 100 
percent to 40 percent effective as of December 1, 2007.

The Veteran submitted a NOD with this new decision to reduce 
his rating in September 2007.  The RO issued a SOC in regard 
to the reduction of the rating for prostate cancer in October 
2009.

The Veteran submitted a statement in November 2009 wherein he 
declared that he did not want to appeal the rating for his 
prostate cancer disability.  He has not submitted any further 
argument in support of this issue and did not ask to 
reinstate his NOD.  Thus, the issue is not in appellate 
status.

In December 2007, the Veteran also sought entitlement to 
service connection for hypertension, as a disorder secondary 
to his service-connected PTSD.  The claim was denied in 
September 2008.  The Veteran submitted his NOD with the 
denial in October 2008.  However, he submitted a statement in 
December 2008 wherein he asked that his "appeal" for 
service connection for hypertension be canceled.  The Veteran 
did not submit any further correspondence to reinstate his 
NOD for this issue.  Thus, this issue is not in appellate 
status.  

Finally, the Veteran perfected his appeal of his PTSD 
disability rating in May 2007.  He submitted a VA Form 9 at 
that time.  He did not check any of the blocks on the form 
that pertains to whether he desired any type of a hearing.

As noted, the Veteran submitted his NOD with the reduction of 
his disability rating for prostate cancer in September 2007.  
He used a VA Form 9 to express his disagreement.  At that 
time he checked a block indicating he wanted a Board hearing.  
In August 2009, the RO wrote to the Veteran to ask him to 
clarify what type of hearing he desired.  As noted, the 
Veteran withdrew his NOD in regard to the reduction of his 
prostate cancer rating in November 2009.  He used a VA Form 9 
to do so.  He checked the block on the form to indicate that 
he did not desire to have a hearing.

The Board finds that the Veteran's Form 9 of November 2009 
was a response to the RO's letter of August 2009.  The 
Veteran has effectively withdrawn his request for a Board 
hearing and his case will be reviewed based on the evidence 
of record.  


REMAND

The Veteran submitted his claim for entitlement to service 
connection for PTSD on August 26, 2003.  His claim was 
initially denied in June 2004.  The Veteran disagreed with 
the denial that same month.

The Veteran was later granted service connection for PTSD by 
way of a rating decision dated in September 2005.  His was 
awarded a 30 percent disability rating.  The effective date 
for the grant of service connection and the 30 percent rating 
was set as August 26, 2003.

The Veteran submitted his NOD with the 30 percent rating in 
October 2005.  Additional development was undertaken.  In 
March 2007, the RO increased the Veteran's disability rating 
to 50 percent.  There is no record of a rating decision to 
reflect this determination.  The increase was announced by 
way of a SOC. 

The evidence reviewed consisted of VA treatment records, 
disability records from the Social Security Administration 
(SSA), a prior VA examination, and the testimony of the 
Veteran and his wife.  The RO concluded that the evidence 
supported a 50 percent disability rating, effective from the 
date of claim, August 26, 2003.

Additional pertinent evidence was added to the claims folder, 
to include a VA examination report dated in April 2007, a 
statement from a VA psychiatrist, M.C., M.D., received in May 
2009, as well as a VA examination report from May 2009.  The 
RO issued a rating decision that increased the Veteran's 
disability rating to 70 percent in October 2009.  The 
effective date of the increase was set as April 19, 2007, the 
date of the VA examination referenced above.

The RO did not issue a supplemental statement of the case 
(SSOC) to address the evidence added to the record since the 
SOC was issued in March 2007.  The RO certified the case on 
appeal to the Board in May 2010.  

The case must be remanded to the agency of original 
jurisdiction (AOJ) for issuance of a SSOC as required by 
regulation.  See 38 C.F.R. § 19.31 (2009).

Accordingly, the case is REMANDED for the following action:

After conducting any additional 
development determined to be necessary, 
the AOJ should again review the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC must, among other things, 
include consideration of the evidence 
since the SOC was issued.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
AOJ.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

